DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa (JP 2014225969 A) in view of Matsuoka et al. (US 2015/0028714, hereinafter Matsuoka).
As to claim 1, Tachikawa shows (FIG. 1-3) A stator unit of a rotary electric machine (motor with rotor shaft para[0020]), comprising: 
a stator 12 including: 
a stator core 12a; and 
a stator coil 12b inserted into the stator core 12a and having a coil end portion 14 protruding from at least one end surface of the stator core 12a; (FIG. 1):

    PNG
    media_image1.png
    713
    1036
    media_image1.png
    Greyscale


a stator holder 10aa (inner wall of center housing 10) disposed to surround an outer peripheral surface of the stator core 12a and supporting the stator 12; and 

wherein the refrigerant guide portion 10E protrudes from an end surface of the stator holder 10aa to above the coil end portion 14 and is integrally formed with the stator holder 10aa (FIG. 1 shows 10E integral with 10aa)(parts generally para[0022],[0023],[0025]).
Tachikawa does not show:
the stator core in which a plurality of slots are formed at predetermined intervals in a circumferential direction; and 
a stator coil inserted into the slots.
As to both bullets Matsuoka shows (FIG. 1) 
the stator core 20 in which a plurality of slots 24 are formed at predetermined intervals in a circumferential direction (para[0019]); and
a stator coil 26 inserted into the slots (para[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator core 12a of Tachikawa to have:
the stator core 12a in which a plurality of slots 24 are formed at predetermined intervals in a circumferential direction; and 
a stator coil 12b inserted into the slots 24
as taught by Matsuoka, for the advantageous benefit of generating magnetic fields smoothly and stably as taught by Matsuoka (para[0003]:7-12).
As to claim 4/1, Tachikawa in view of Matsuoka was discussed above with respect to claim 1, and Tachikawa further shows the refrigerant guide portion 10E is formed along an outer periphery of the coil end portion 14.
As to claim 5/1, Tachikawa in view of Matsuoka was discussed above with respect to claim 1, and Tachikawa further shows the refrigerant guide portion 10E includes a plurality of drip holes 19 (FIG. 2) on a bottom surface thereof, and the first refrigerant is dropped from the drip hole 19 to supply the first refrigerant to the coil end portion 14 (para[0031]).

Claim  2 is rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa (JP 2014225969 A) in view of Matsuoka et al. (US 2015/0028714, hereinafter Matsuoka) and Schmidt et al. (US 5,712,517 A, hereinafter Schmidt).
As to claim 2/1, Tachikawa in view of Matsuoka was discussed above with respect to claim 1, and Tachikawa further shows:
the stator holder 10aa and the refrigerant guide portion 10E are integrally formed (both part of 10), and 
a refrigerant flow path 26 through which a second refrigerant different from the first refrigerant flows is formed on an outer peripheral surface of the stator holder 10aa (water in 26 para [0038]:7-8).
Tachikawa does not show the stator holder and the refrigerant guide portion are formed of a metal member.
Schmidt describes the housing of cast aluminum (col. 1: 13-19).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stator holder 10aa and the refrigerant guide portion 10E of Tachikawa in view of Matsuoka to have the stator holder 10aa and the refrigerant guide portion 10E are integrally formed of a metal member as taught by Schmidt, for the advantageous benefit of a heat conducting housing as taught by Schmidt (col. 1: 13-19).

Claim  3 is rejected under 35 U.S.C. 103 as being unpatentable over Tachikawa (JP 2014225969 A) in view of Matsuoka et al. (US 2015/0028714, hereinafter Matsuoka) and Schmidt et al. (US 5,712,517 A, hereinafter Schmidt) and Kim et al. (US 2018/0287452 , hereinafter Kim) .
As to claim 3/2/1, Tachikawa in view of Matsuoka and Schmidt was discussed above with respect to claim 2 except for a temperature of the second refrigerant is lower than a temperature of the first refrigerant.
Kim teaches a temperature of the water is lower than a temperature of the oil (para [0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine of Tachikawa in view of Matsuoka and Schmidt to have a temperature of the second refrigerant is lower than a temperature of the first refrigerant as taught by Kim, for the advantageous benefit of absorbing heat from the first refrigerant as taught by Kim (para[0129]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nakamura et al. (US 4,959,570 A) shows a motor cooling system with two fluid circuits that appears to render the claims obvious.
Miyagawa (JP 2010263715 A) shows a machine cooling system with two fluids.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MATES whose telephone number is (571)270-5293.  The examiner can normally be reached on 549 M to F 10:30am to 8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT E MATES/Examiner, Art Unit 2832 

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832